Citation Nr: 0419144	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision of June 16, 1953, that denied entitlement to 
a rating greater than 20 percent for the veteran's service-
connected residuals of a gunshot wound to the chest, with 
compound comminuted fracture of the sixth and seventh ribs, 
left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1949 to 
October 1952.  According to his DD-214, the veteran was 
awarded the Combat Infantryman Badge, Korean Service Medal 
with Five Bronze Stars, and a Purple Heart Medal.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Milwaukee, 
Wisconsin, which held that the decision to grant a 20 percent 
evaluation for residuals of a service-incurred wound was not 
clearly and unmistakably erroneous (CUE).    


FINDINGS OF FACT

1.  In an unappealed RO rating decision dated June 1953, the 
RO initially granted service connection for residuals of a 
gunshot wound to the chest, with fracture compound comminuted 
of the sixth and seventh ribs, left, and assigned a 20 
percent disability evaluation.

2.  The evidence of record at the time of the June 1953 
rating decision established that the veteran had sustained a 
compound comminuted fracture of the sixth and seventh ribs, 
left, and that he had muscle damage of Muscle Group 22, as a 
result of his gunshot wound of the left chest.

3.  In view of the undisputable evidence demonstrating a a 
compound, comminuted fracture, the failure of the RO to 
assign the next higher evaluation (30 percent) for severe 
muscle injury disability constitutes undebatable error of law 
in the June 1953 rating decision.






CONCLUSION OF LAW

The June 1953 rating decision that granted service connection 
for residuals of a gunshot wound to the chest, with fracture 
compound comminuted of the sixth and seventh ribs, left, and 
assigned a 20 percent evaluation, constitutes clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.105(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's October 1949 induction examination revealed 
normal lungs, chest and heart.

According to a February 1951 hospital admissions report (WD 
MD Form 55A), the veteran was wounded in action by enemy 
rifle fire, on January 26, 1951, near Chongju, Korea.  On the 
report, the first diagnosis listed was typewritten, and 
indicated that he suffered a wound, missile, perforating, 
left upper chest, entrance anteriorly and exit below and 
lateral to scapula, no nerve or artery involved.  The second 
diagnosis listed was typewritten, and stated that he suffered 
a "fracture, simple, n.e.c. [not elsewhere classified], 6th 
and 7th ribs, left, no nerve or artery involved."  A 
handwritten statement below the typewritten second diagnosis 
read that the veteran had "F.C.C. [fracture compound 
comminuted] 6th & 7th ribs left, no artery or nerve 
involved."

According to a February 1951 hospital report (WD AGO Form 8-
27), the veteran was diagnosed with wound, missile, 
perforating, left upper chest; entrance, anteriorly and exit 
below and lateral to scapula; no nerve or artery involved.  
The veteran was also diagnosed with fracture, compound, 
comminuted, sixth and seventh ribs, left; no artery or nerve 
involvement.  

A February 1951 clinical record brief indicated that the 
veteran suffered a wound, missile, gunshot penetrating the 
left chest.  Nerve involvement of cervical descending upper 
left, no artery involved.  The second diagnosis listed was 
fracture, compound, comminuted, seventh and eight costal.  
Another clinical record dated February 1951 indicated that 
the veteran sustained a gunshot wound of the left upper 
chest.  The bullet entered anteriorly and made its exit 
slightly below and lateral to the scapula.  He experienced no 
paralysis of the arm, sensory changes, nor radicular pains.  
He had developed, however, an aching pain in the left 
trapezius muscle and with abduction of the arm, some pulling 
pain in the region of the wound of exit.  Neurological exam 
indicated no selective muscular weakness of significance in 
the left arm.  The veteran would not abduct his arm more than 
45 degrees due to associated pain with the movement.  Deep 
tendon reflexes were active and equal, and his sensory system 
was intact.  The clinical impression was that there was no 
evidence of any serious nerve injury.  The examiner opined 
that most of the veteran's pain was a combination of local 
tissue injury and the normal anxiety of the veteran about the 
part.

In a March 1951 clinical record report (WD MD For 55A), it 
was reported that the veteran was wounded in action by enemy 
rifle fire, on January 26, 1951, near Chongju, Korea.  His 
first diagnosis listed was a wound, missile, perforating, 
left upper chest, entrance, anteriorly and exit below and 
lateral to scapula, no nerve or artery involved.  His second 
diagnosis was that of a fracture, compound, comminuted, sixth 
and seventh ribs, left, no nerve or artery involved.  

A radiographic report of the chest dated November 1951 
indicated that the veteran had old fractures of the sixth, 
seventh, and eighth ribs on the left.  There was some local 
pleural reaction associated with the fractures.  The left 
dome of the diaphragm was slightly elevated which caused 
minimal apparent increase in the cardiac transverse diameter.  
The heart and lungs in other respects were normal.

The veteran's October 1952 separation exam indicated 
clinically normal lungs, chest and heart.  A chest X-ray of 
the heart revealed a defect in axillary portion of the left 
sixth and possibly seventh rib, apparently post-operative and 
pleural thickening, left costophrenic angle.

In March 1953, the veteran filed a claim seeking entitlement 
to service connection for a chest condition.  He claimed that 
his injuries occurred on January 23, 1951.

As part of a VA examination received by the veteran, a 
special chest exam was conducted in May 1953 by Dr. D.H.  The 
physician noted the veteran's perforating gunshot wound of 
the left chest sustained in January 1950.  It was noted that 
the veteran returned to limited duty after three months of 
hospitalization.  Since his return to duty, the veteran 
complained of recurrent sharp stabbing pain, but there was no 
pain felt locally at the site of the wound scars and no 
pleural type of pain.  Scars were non-tender, and exertional 
dyspnea was mild.  Five times in eight months since 
separation, the veteran experienced dull aching of the left 
chest base, anterior and lateral.  This lasted one or two 
days duration, without coughing, fever or respiratory 
aggravation.  The veteran was a factory storekeeper.  Work 
was usually not strenuous, and he felt pain only upon 
lifting.  He had lost about nine to ten days from work in the 
past six months.  Upon physical examination, at the left 
upper and lateral chest was a 15 mm round bullet scar, 
asymptomatic.  On the left posterior axillary line, at the 
level of the seventh and eighth ribs, there was an irregular 
scar, six x eight cm well-healed, non-adherent, asymptomatic.  
A one cm stab drainage scar was located below this.  The 
diagnosis was neuritis, intercostal, recurrent, moderate.  
The other diagnosis was residual of gunshot wound, 
perforating, left chest, with fractures of ribs seven and 
eight.   

In May 1953, the veteran had a special surgical examination, 
also as part of his VA exam.  The history portion of the exam 
report noted that the veteran sustained a fracture, compound, 
comminuted, sixth and seventh ribs, left, with no artery or 
nerve involvement, secondary to gunshot wound, perforating 
the left upper chest on January 26, 1951, near Chongju, Korea 
when struck by enemy rifle fire.  The veteran noted that when 
he got up in the morning and when he lifted up anything, he 
felt sharp pains in the upper left chest.  Physical 
examination revealed a scar three and a half x one inch of 
the lateral thorax, left, extending at and posterior to the 
posterior axillary line in the region of the sixth and 
seventh ribs, well-healed, muscle group 22 with a slight loss 
of muscle substance, mildly fibrotic, nontender, nonadherent, 
and said to mark exit site of the bullet with resultant rib 
fractures.  There was a scar one-half x 3/8 inches, just 
anterior to the left shoulder, placed on the left chest wall, 
healed, nontender, non-adherent, nonfibrotic, and said to 
mark the entrance site of the bullet.  Pyelonephritis was not 
found during the examination.  The diagnosis was scars, left 
chest and left lateral thorax, scars healed with loss of 
substance and history of fracture of sixth and seventh ribs, 
left.

According to a May 1953 radiographic report, there was 
evidence of an old apparently completely healed fracture 
involving the left sixth rib, posteriorly.  In addition, an 
old apparently incompletely healed fracture was noted 
involving the left seventh rib, posteriorly.    

In the June 1953 rating decision, the RO granted service 
connection for residuals of a gunshot wound, chest with 
fracture compound comminuted (FCC) sixth and seventh ribs and 
neuritis, and assigned a 20 percent evaluation under 
Diagnostic Code 5322, effective October 17, 1952.  In the 
rating decision report, it was noted that the veteran was 
wounded in combat on January 26, 1951, when he received enemy 
rifle fire, penetrating the left chest.  The bullet entered 
anteriorly and made its exit slightly below and lateral to 
the scapula.  He developed an aching pain in the left 
trapezius muscle with abduction of the arm.  X-ray revealed 
fractures of the sixth and seventh left ribs.  There was no 
indication that the missile penetrated the pleural cavity or 
lung.  On the official examination, the chest x-ray was 
negative for respiratory pathology.  There was no evidence of 
pyelonephritis which was noted in service.  Definite findings 
included a three and a half inch by one inch scar over the 
left lateral thorax which involved slight loss of muscle 
tissue.  The wound of entrance was one-half by 3/8 inches on 
the left chest wall and was entirely asymptomatic.  The 
veteran complained of sharp pains in the left upper chest 
when he lifted anything heavy, and it was felt that there was 
an intercostals neuritis present, in addition to the muscle 
damage.  

In June 1953, the RO sent a letter to the veteran informing 
him of the June 1953 rating decision.



Analysis

	I.	Notification of VCAA Requirements

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  

The Board notes that it is not required to provide 
notification of VCAA with respect to the veteran's claim of 
clear and unmistakable error.  The Court has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Court found that 
an attempt to obtain benefits based on an allegation of CUE 
"is fundamentally different from any other kind of action in 
the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  
As such, an allegation of CUE does not represent a "claim" 
but rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.

	II.	Relevant Law and Regulations

Pursuant to 38 C.F.R. § 3.104(a) (2003), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

In this case, the record to be reviewed for CUE must be based 
on the record and the law that existed at the time of the 
June 1953 rating decision.  38 C.F.R. § 3.105.  At that time, 
disability evaluations were determined by the application of 
the 1945 Edition of the VA Schedule for Rating Disabilities 
(effective April 1, 1946), which was based on the average 
impairment of earning capacity.  Individual disabilities were 
assigned separate diagnostic codes.  See VA Schedule of 
Rating Disabilities, 1945 edition, (effective April 1, 1946); 
1945 Schedule for Rating Disabilities, General Rating Policy.  

The 1945 Rating Schedule refers to the Administration's well 
established policy of administering the law under a broad 
interpretation and the claimant need not present evidence 
which clearly establishes the requisite facts ... It is 
axiomatic in the VA that any reasonable doubt found to exist 
will be resolved in the veteran's favor.  Id.

At the time of the June 1953 rating decision, the veteran was 
rated under "Muscle Injuries" Section, DC 5322, under 
Muscle Group 22, the Lateral, Supra and Infrahyoid Group.  
Muscles of the front of the neck.  (1) Trapezius I 
(clavicular insertion); (2) sternocleidomastoid; (3) the 
"hyoid" muscles; (4) sternothyroid; (5) digastric.  
(Function:  Rotary and forward movements of the head; 
respiration; deglutition).  A non-compensable rating was 
warranted for slight muscle injury.  A 10 percent rating was 
warranted for a moderate muscle injury.  A 20 percent rating 
was warranted for a moderately severe muscle injury.  A 30 
percent rating was warranted for a severe muscle injury.  Id.

A Note at the introduction of the "Muscle Injuries" Section 
of the VA Schedule of Rating Disabilities, 1945 edition, 
(effective April 1, 1946), indicates "In rating disability 
from injuries of the musculoskeletal system, attention is to 
be given first to the deeper structures injured, bones, 
joints, and nerves.  A compound comminuted fracture, for 
example, with muscle damage from the missile, establishes 
severe muscle injury, and there may be additional disability 
from malunion of bone, ankylosis, etc.  The location of 
foreign bodies may establish the extent of penetration and 
consequent damage.  It may not be too readily assumed that 
only one muscle, or group of muscles is damaged.  A through 
and through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged."  Id.





The 1945 Rating Schedule noted that the factors establishing 
a "moderately severe" disability of the muscles include:
 
Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.
 
History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of an inability to keep up to production standards is 
to be considered, if present.
 
Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.
 
The factors establishing a "severe" disability of muscles 
include:
 
Type of injury: Through and through or deep penetrating wound 
due to high velocity missile or large or multiple low- 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, and intermuscular binding and cicatrization.
 
History and complaint: As under moderately severe, in 
aggravated form.
 
Objective findings: Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in the wound 
area. Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but a 
diminished excitability to Faradism compared with the sound 
side may be present.  Visible or measured atrophy may or may 
not be present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone without true 
skin covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.16 (1945).

III.	Whether there was clear and unmistakable 
error (CUE) in the rating decision of June 
16, 1953, that denied entitlement to a 
rating greater than 20 percent for 
service-connected residuals of a gunshot 
wound to the chest, with compound 
comminuted fracture of the sixth and 
seventh ribs, left.

In June 1953, the RO granted service connection for residuals 
of a gunshot wound, chest with fracture compound comminuted 
(FCC) sixth and seventh ribs and neuritis, and assigned a 20 
percent evaluation under Diagnostic Code (DC) 5322, effective 
October 17, 1952.  The veteran's CUE claim is based on the 
belief that the RO misapplied the law in the June 1953 rating 
decision by failing to apply the higher 30 percent evaluation 
under DC 5322.




The June 1953 rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105(d) (West 2002).  Therefore, that 
decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) (2003); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this case, 
the veteran requests that the June 1953 rating decision be 
revised on the basis of CUE.  

Upon thorough review of the claims file and evidence of 
record, the Board finds that the final rating decision of 
June 1953 contains CUE.  Accordingly, for the reasons 
discussed below, the veteran's claim is granted.

In reviewing the 1945 Rating Schedule discussed above, the 
Board notes that the factors establishing a "moderately 
severe" muscle disability do not contemplate bone fractures:

"Type of injury:  through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, and intermuscular 
cicatrisation." 

By contrast, the schedular criteria for "severe" muscle 
disability do contemplate bone fractures.  The factors 
establishing a "severe" disability of muscles include 
(emphasis added):  

"Type of injury:  through and through or 
deep penetrating wound due to high 
velocity missile or large or multiple low-
velocity missiles, or explosive effect of 
high velocity missile, or shattering bone 
fracture, with extensive debridement or 
prolonged infection and sloughing of soft 
parts, and intermuscular binding and 
cicatrisation." 

At the time of the June 1953 rating decision, the evidence is 
undisputed that the veteran had a compound comminuted 
fracture of his sixth and seventh ribs on the left side.  
Thus, because the rating for severe muscle disability is the 
only rating that accounts for the veteran's "comminuted" 
bone fracture, the RO should have assigned that evaluation.  

Furthermore, the 1945 Rating Schedule itself supports the 
contention that the veteran's compound comminuted rib 
fracture required a finding of severe muscle injury and 
assignment of the higher 30 percent rating.  As described 
above, a Note at the introduction of the "Muscle Injuries" 
section of the rating schedule indicates (emphasis added):

"In rating disability from injuries of 
the musculoskeletal system, attention is 
to be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for example, 
with muscle damage from the missile, 
establishes severe muscle injury, and 
there may be additional disability from 
malunion of bone, ankylosis, etc.   

At the time of the June 1953 rating decision, the evidence of 
record undisputably demonstrated that the veteran had a 
compound comminuted rib fracture.  Both a February 1951 
hospital report and a March 1951 clinical record indicated a 
diagnosis of fracture, compound, comminuted, sixth and 
seventh ribs, left.  Although a separate February 1951 
hospital admissions report indicated a typewritten diagnosis 
of "fracture, simple, n.e.c. [not elsewhere classified], 6th 
and 7th ribs, left," this hospital admissions report also 
contained a handwritten diagnosis inserted directly beneath 
the above typewritten diagnosis.  Because this handwritten 
note is written beneath the typewritten diagnosis, the record 
shows that the handwritten diagnosis was inserted last and 
represents the final diagnosis based on extended observation 
of the veteran.  Furthermore, at the time of the June 1953 
rating decision, other evidence indicated that the veteran  
had a fracture of the sixth and seventh ribs.  Yet, there is 
no evidence of record in 1953 that contradicts the assessment 
that the veteran had a compound comminuted rib fracture.  
Last, the Board notes that the RO itself specified in the 
June 1953 rating decision that the veteran was being rated 
for a fracture compound comminuted.  The rating decision 
indicated that the veteran was being rating for residuals of 
a gunshot wound, "chest with F.C.C. [fracture compound 
comminuted] 6th and 7th ribs."

At the time of the June 1953 rating decision, the evidence of 
record also indisputably demonstrates that the veteran had 
muscle damage as a result of his gunshot wound.  Service 
medical records show that the veteran was hit in January 1951 
by enemy rifle fire which perforated his left upper chest.  
The wound was through and through.  A clinical record dated 
February 1951 indicated that the veteran developed aching 
pain in the left trapezius muscle.  The veteran would not 
abduct his left arm more than 45 degrees due to associate 
pain on movement.  The examiner indicated that the veteran's 
pain, in part, was from local tissue injury.  According to 
the June 1953 rating decision, the RO acknowledged "loss of 
muscle tissue" in describing the veteran's scar over his 
left lateral thorax, and acknowledged both the veteran's 
complaints of sharp pain in the left upper chest when lifting 
heavy objects and his resulting muscle damage. 

In conclusion, the facts known by the RO at the time of the 
June 1953 rating decision included evidence establishing a 
compound comminuted rib fracture.  The evidence at that time 
also revealed muscle damage from the veteran's bullet wound 
in service.  The combination of such factors should have 
resulted in an award of a 30 percent disability rating for 
severe muscle injury, for the reasons discussed above.  Such 
error was undebatable, and had it not been made, it would 
have manifestly changed the outcome of the decision at the 
time it was made.  Accordingly, a grant of CUE is appropriate 
here.  

The Board notes that despite the veteran's contention, he is 
not entitled to a separate 10 percent evaluation for 
neuritis.  As stated above, "In order for there to be a valid 
claim of [CUE], . . . [t]he claimant, in short, must assert 
more than a disagreement as to how the facts were weighed or 
evaluated." ; Myler v. Derwinski, 1 Vet. App. 571, 574 
(1991); see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  A 
disagreement as to how the facts were weighed or evaluated 
does not provide a basis for CUE.  In this case, while the 
special chest examination report dated May 1953 indicated a 
diagnosis of neuritis, intercostal, recurrent, moderate, 
other evidence of record indicated that there was no nerve 
involvement associated with the veteran's compound comminuted 
fracture of the sixth and seventh ribs.  A February 1951 
hospital admissions report, February 1951 hospital report and 
a March 1951 clinical record all indicated that there was no 
nerve or artery involvement regarding the veteran's compound 
comminuted fracture of his sixth and seventh ribs.  Also, a 
February 1951 clinical record brief indicated that upon 
neurological examination associated with his gunshot wound 
penetrating the left chest, the clinical impression was that 
there was no evidence of any serious nerve injury.  The 
veteran's argument is unpersuasive because he is essentially 
disagreeing as to how the facts were weighed or evaluated on 
the issue of neuritis.  Such an argument does not provide a 
basis for CUE.  Accordingly, the Board finds that the veteran 
is not entitled to a separate 10 percent rating for neuritis.


ORDER

The claim that there was CUE in the June 1953 rating decision 
in not granting a 
30 percent rating for the veteran's residuals of a gunshot 
wound to the chest, with compound comminuted fracture of the 
sixth and seventh ribs, left, is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



